            CaseApplication
   AO 106A (08/18) 8:20-mj-00500-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/07/20
                                                                                    Means         Page 1 of 23 Page ID #:1

                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Central District
                                                     __________  Districtofof
                                                                            California
                                                                              __________

                     In the Matter of the Search of                     )
             For the Parcels in the Custody of the United               )
                                                                        )        Case No. 8:20-MJ-00500
                 States Postal Inspection Service, at
              5450 Guardian Way, Chino, CA 91710, as                    )
              described in Attachments A-1 through A-4.                 )
                                                                        )
                                                                        )
                                                                        )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachments A1- A4
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                         Offense Description
          21 U.S.C. § § 841(a)(1); 843(b)                                              See Attachment B


             The application is based on these facts:
                   See attached Affidavit
                      Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   Applicant’s signature

                                                                            Anthony Semenza, TFO, USPIS
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                   Judge’s signature

City and state: Santa Ana, CA                                               Hon. John D. Early, U.S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: R. Adams, x 3590
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 2 of 23 Page ID #:2



                               AFFIDAVIT
     I, Anthony Semenza, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.    I am a Task Force Officer (“TFO”) with the United

States Postal Inspection Service (“USPIS”), and have been so

employed since April 2019.     I am currently assigned as a Task

Force Officer to the office of the Los Angeles Division (“LAD”),

Narcotics South Team (“NST”).      At the NST, I am assigned to the

PIPE Task Force.    As such, I am an “investigative or law

enforcement officer” of the United States within the meaning of

Title 18, United States Code, Section 2510(7); that is, an

officer of the United States empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated

in Title 18, United States Code, Section 2516.         Prior to being

assigned as a TFO with the USPIS, I worked patrol as a full-time

sworn law enforcement officer with the Chino Police Department

(“CPD”).   I have been a sworn law enforcement officer since

December 2011.     I am a Police Officer within the meaning of

Section 830.1 of the California Penal Code.

     2.    I have received training and have experience

investigating violations of state and federal narcotics and

money laundering laws, including, but not limited to Title 21,

United States Code, Sections 841, 846, 952, 959 and 963 and

Title 18, United States Code, Section 1956(a).         I have been

involved in various electronic surveillance methods including

state and federal wiretap investigations, the debriefing of
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 3 of 23 Page ID #:3



informants and witnesses, as well as others who have knowledge

of the manufacturing, distribution, transportation, storage, and

importation of controlled substances and the laundering of drug

proceeds.

     3.     I have participated in many aspects of drug

investigations, including investigations into the smuggling of

illegal drugs, money laundering, and extortion related to drug

trafficking.   I am familiar with narcotics traffickers’ methods

of operation, including the manufacturing, storage,

transportation, and distribution of narcotics, the collection of

money that represents the proceeds of narcotics trafficking, and

money laundering.     I am also familiar with the manner in which

narcotics traffickers transport and distribute narcotics in

areas they control.     I am familiar with how drug traffickers

utilize counter-surveillance techniques to avoid detection by

law enforcement.    I also know that drug traffickers often

communicate with their drug-trafficking associates through the

use of cellular telephones.     I have become aware that more

sophisticated drug trafficking networks now utilize the dark

web, e-mail, Blackberry devices, Voice over Internet Protocol,

video chat, internet messaging services, and social networking

sites to communicate with one another.       During drug-related

communications, traffickers often use coded or cryptic language

to disguise the drug-related nature of their conversations.

                       II. PURPOSE OF AFFIDAVIT
     4.     This affidavit is made in support of a search warrant

for SUBJECT PARCEL 1, SUBJECT PARCEL 2, SUBJECT PARCEL 3 and



                                       2
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 4 of 23 Page ID #:4



SUBJECT PARCEL 4 described below in paragraph 6 and Attachments

A-1, A-2, A-3 and A-4, for the items listed in paragraph 7 and

Attachment B.     The items to be seized constitute the fruits,

instrumentalities, and evidence of violations of Title 21,

United States Code, Sections 841(a)(1) (Possession with Intent

to Distribute a Controlled Substance) and 843(b) (Unlawful Use

of a Communication Facility (including the mails) to Facilitate

the Distribution of a Controlled Substance).

     5.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                      III. PARCELS TO BE SEARCHED
     6.      This affidavit is made in support of an application

for a search warrant for the following United States Postal

Service (“USPS”) Priority Mail parcels (hereinafter referred to

collectively as the “SUBJECT PARCELS”):

             a.   SUBJECT PARCEL 1 is United States Postal Service

Priority Mail parcel bearing tracking number

9505506621360205301102.     SUBJECT PARCEL 1 is a large brown USPS

Priority Mail mailing envelope.      SUBJECT PARCEL 1 is addressed




                                       3
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 5 of 23 Page ID #:5



to “Gerard Bun, 2168 S. Atlantic Blvd., PMB# 351, Monterey Park,

CA 91754-6839”.     The return address listed on SUBJECT PARCEL 1

is “Jonathan Sanchez, 222 Loch Low Dr., Sanford, FL”.          SUBJECT

PARCEL 1 was postmarked on July 23, 2020 in the 32746 zip code.

             b.   SUBJECT PARCEL 2 is United States Postal Service

Priority Mail parcel bearing tracking number

9505514839010202182557.     SUBJECT PARCEL 2 is a USPS Priority

Mail medium flat rate box.     SUBJECT PARCEL 2 is addressed to

“Gerard Bun, 2168 S. Atlantic Blvd., PMB# 351, Monterey Park, CA

91754”.     The return address listed on SUBJECT PARCEL 2 is

“Tyrese Trice, 16 Gladhill Cove, Jackson, TN 38305”.          SUBJECT

PARCEL 2 was postmarked on July 20, 2020 in the 38301 zip code.

             c.   SUBJECT PARCEL 3 is United States Postal Service

Priority Mail parcel bearing tracking number

9505510696920202448296.     SUBJECT PARCEL 3 is a white USPS

Priority Mail shipping envelope.      SUBJECT PARCEL 3 is addressed

to “Gerard Bun, 2168 S. Atlantic Blvd., PMB# 351, Monterey Park,

CA 91754”.    The return address listed on SUBJECT PARCEL 3 is

“Sharon Wint, 206 S. Lawrence St., Charlestown, WV 25414”.

SUBJECT PARCEL 3 was postmarked on July 20, 2020 in the 25414

zip code.

             d.   SUBJECT PARCEL 4 is United States Postal Service

Priority Mail parcel bearing tracking number

9505511434930203615435.     SUBJECT PARCEL 4 is a USPS Priority


                                       4
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 6 of 23 Page ID #:6



Mail large flat rate box.       SUBJECT PARCEL 4 is addressed to

“Gerard Bun, 2168 S. Atlantic Blvd., PMB# 351, Monterey Park, CA

91754”.      The return address listed on SUBJECT PARCEL 4 is

“Michael Andrews, 6231 Tudor Ln., Loves Park, IL 61111”.          The

SUBJECT PARCEL was postmarked on July 21, 2020 in the 61111 zip

code.

                           IV. ITEMS TO BE SEIZED
        7.    The items to be seized from the SUBJECT PARCELS

constitute fruits, instrumentalities, and evidence of violations

of Title 21, United States Code, Sections 841(a)(1) (Possession

with Intent to Distribute a Controlled Substance) and 843(b)

(Unlawful Use of a Communication Facility (including the mails)

to Facilitate the Distribution of a Controlled Substance).           The

items to be seized are identified in Attachment B and are

incorporated herein by reference.

                     V. STATEMENT OF PROBABLE CAUSE

        A.    Background
        8.    As described in detail below, the SUBJECT PARCELS are
inbound parcels to Monterey Park, CA from multiple states across

the United State and were selected for investigation because

they met certain criteria common to packages containing

contraband.     The SUBJECT PARCELS are believed to contain

controlled substances or the proceeds from the trafficking of

controlled substances based on, among other things, positive

alerts by a trained narcotics-detection canine




                                        5
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 7 of 23 Page ID #:7



     9.     Based on my training and discussions with experienced

Postal Inspectors, I know that Postal Inspectors have been

conducting investigations of drug trafficking via USPS Express

Mail and Priority Mail since the mid-1980s.        In particular, they

began conducting organized interdictions of Express Mail and

Priority Mail parcels suspected of containing controlled

substances and proceeds from the sale of controlled substances

in Los Angeles, California, in the early 1990s.         Along with

conducting organized interdictions, Postal Inspectors also

regularly examine and investigate Express Mail and Priority Mail

parcels throughout the year.      During the 1990s, Postal

Inspectors observed that the trend was for drug traffickers to

send controlled substances and proceeds from the sale of

controlled substances using boxes, with the proceeds in the form

of cash.    Although Postal Inspectors still see the use of boxes

for controlled substances and cash, there has been a gradual

change over the years toward the current trend of smaller boxes,

flat cardboard envelopes, and Tyvek envelopes, with proceeds

from the sale of controlled substances converted to money

orders.    By using money orders, drug traffickers are able to

send large dollar amounts in compact form, using much smaller

conveyances that lend a sense of legitimacy to the parcel.

     10.    From my training, personal experience, and the

collective experiences related to me by Postal Inspectors on my

team who specialize in investigations relating to the mailing of

controlled substances and drug proceeds, I am aware that the

greater Los Angeles area is a major source area for controlled



                                       6
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 8 of 23 Page ID #:8



substances.     As such, controlled substances are frequently

transported from the greater Los Angeles area via the United

States Mail, and the proceeds from the sale of the controlled

substances are frequently returned to the greater Los Angeles

area via the United States Mail.      These proceeds are generally

in large amounts of money over $1,000.

     11.   I also know based on my training and experience that

drug traffickers will often use one of two USPS services:

Priority Mail Express Service, which is the overnight/next day

delivery mail service, and Priority Mail Service, which is the

two-to-three day delivery mail service.       Drug traffickers use

Priority Mail Express delivery services because of their speed,

reliability, and the ability to track the package’s progress to

the intended delivery point.      Drug traffickers often use

Priority Mail delivery services because they allow drug

traffickers more time for travel between states if they are

following their shipments to their destinations for

distribution.     Like Priority Mail Express, Priority Mail also

allows drug traffickers to track the package’s progress to the

intended delivery point.

     12.   Based on information derived and built upon over many

years, I, like other Postal Inspectors, initially look for

certain characteristics when examining Priority Mail Express and

Priority Mail for controlled substances or drug proceeds.          These

characteristics include:

           a.     The article is contained in a box, flat cardboard

mailer, or Tyvek envelope;



                                       7
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 9 of 23 Page ID #:9



              b.    The article bears a handwritten label; and/or

              c.    The handwritten label on the article does not

contain a business account number.

        13.   Parcels found to meet these characteristics are

scrutinized by Postal Inspectors through further investigation,

which may include return and addressee address verifications and

trained narcotics-detecting canine examination.         Postal

Inspectors will also look for additional drug or drug proceed

parcel characteristics such as:

              a.    The seams of the article are all taped or glued

shut;

              b.    The article emits the odor of a cleaning agent,

adhesive, or spray foam, detectable by a human; and/or

              c.    Multiple articles are mailed by the same

individual, on the same day, from different locations.

        14.   Based on my training and experiences and information

learned during discussions with other Postal Inspectors, I know

that drug traffickers often use fictitious or incomplete names

and/or addresses in an effort to conceal their identity from law

enforcement.       Indeed, it is my experience that when real

addresses are used, it is only to lend a legitimate appearance

to the parcel and is almost always paired with a false name.

        B.    Initial Investigation
        15.   In or around late July 2020, the SUBJECT PARCELS, with

an origin of the USPS City of Industry Processing and

Distribution Center, were identified as having a destination of

a post office box in a business located at 2168 S. Atlantic



                                       8
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 10 of 23 Page ID #:10



Blvd., Monterey Park, CA 91754, that was associated with an

ongoing criminal investigation of a suspected narcotics

distributor.    The post office box had previously been used to

receive the proceeds of narcotics distribution.          United States

Postal Inspector J. Boyd (“Inspector Boyd”), the case agent for

the ongoing criminal investigation, arranged with the Post

Office Supervisor at the Monterey Park Post Office to hold all

parcels being sent to that specific post office box.

      16.   Inspector Boyd requested that I investigate the

SUBJECT PARCELS in-person and to seize them if they met the

characteristics identified in paragraph 12.

      17.   On July 27, 2020, I examined the SUBJECT PARCELS, I

found they were each consistent with the size, shape, and

appearance of parcels previously identified in other

investigations that contained controlled substances or drug

proceeds.    Due to the physical appearance of the SUBJECT

PARCELS, I seized them to investigate them further.

      C.    Investigation Regarding the SUBJECT PARCELS
      18.   On August 5, 2020, I conducted an ACCURINT1 database

check using the sender information listed on SUBJECT PARCEL 1 of

“Jonathan Sanchez, 222 Loch Low Dr., Sanford, FL”.          The check

found Jonathan Sanchez to not be associated with the address.

An ACCURINT check of the receiver information listed as “Gerard

Bun, 2168 S. Atlantic Blvd. PMB #351, Monterey Park, CA 91754”



      1ACCURINT is a public information database used by law
enforcement that collects personal identifying information like
names, addresses and telephone numbers


                                        9
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 11 of 23 Page ID #:11



was also conducted.     The ACCURINT check found Gerard Bun to not

be associated to the listed address.

      19.    On August 5, 2020, I conducted an ACCURINT database

check using the sender information listed on SUBJECT PARCEL 2 of

“Tyrese Trice, 16 Gladhill Cove, Jackson, TN 38305”.           The name

Tyrese Trice was found to be associated with the listed address.

The ACCURINT check also found criminal history for Tyrese Trice

including possession of marijuana for sale.         An ACCURINT check

of the receiver information listed as “Gerard Bun, 2168 S.

Atlantic Blvd. PMB #351, Monterey Park, CA 91754” was also

conducted.    The ACCURINT check found Gerard Bun to not be

associated to the listed address.

      20.    On August 5, 2020, I conducted an ACCURINT database

check using the sender information listed on SUBJECT PARCEL 3 of

“Sharon Wint, 206 S. Lawrence St., Charlestown, WV 25414”.           The

check found Sharon Wint to not be associated with the address.

An ACCURINT check of the receiver information listed as “Gerard

Bun, 2168 S. Atlantic Blvd. PMB #351, Monterey Park, CA 91754”

was also conducted.     The ACCURINT check found Gerard Bun to not

be associated to the listed address.

      21.    On August 5, 2020, I conducted an ACCURINT database

check using the sender information listed on SUBJECT PARCEL 4 of

“Blake Rodgers, 4127 Maiden Down Rd., Marion, SC 29571”.           The

name Blake Rodgers was found to be associated with the listed

address.     The ACCURINT check also showed criminal history for

Blake Rodgers for an arrest for possession of marijuana.           An

ACCURINT check of the receiver information listed as “Gerard



                                       10
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 12 of 23 Page ID #:12



Bun, 2168 S. Atlantic Blvd. PMB #351, Monterey Park, CA 91754”

was also conducted.     The ACCURINT check found Gerard Bun to not

be associated to the listed address.

      D.    Positive Canine Alert on the SUBJECT PARCELS
      22.   On July 28, 2020, Chino Police Department Officer K-9

Officer Rowland and his narcotics-detection canine, “Kobra”,

conducted an exterior examination of the SUBJECT PARCELS.

Officer Rowland informed me that Kobra gave a positive alert to

each of the SUBJECT PARCELS, indicating the presence of

controlled substances or other items that emitted the odor of

controlled substances, in the SUBJECT PARCELS.          Attached hereto

as Exhibit 1, which I incorporate fully herein by reference, are

documents setting forth information provided by Officer Rowland

regarding Kobra’s training and history in detecting controlled

substances, and investigation of the SUBJECT PARCELS.

      23.   The SUBJECT PARCELS currently in the custody of the

USPIS and secured at the Chino Police Department located at 5450

Guardian Way, Chino, California, 91710, pending a search of its

contents pursuant to obtaining a search warrant.




                                       11
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 13 of 23 Page ID #:13




                              VI. CONCLUSION
      24.   Based on the above, I believe there is probable cause

to believe that the SUBJECT PARCELS, described in Attachments A-

1, A-2, A-3 and A-4, contain evidence, fruits and

instrumentalities of violations of Title 21, United States Code,

Sections 841(a)(1) (Possession with Intent to Distribute a

Controlled Substance) and 843(b) (Unlawful Use of a

Communication Facility (including the mails) to Facilitate the

Distribution of a Controlled Substance), as described in

Attachment B.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
August, 2020.



HONORABLE JOHN D. EARLY
UNITED STATES MAGISTRATE JUDGE




                                       12
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 14 of 23 Page ID #:14



                             ATTACHMENT A-1
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 1 is a United States Postal Service Priority

Mail parcel bearing tracking number 9505506621360205301102,

which is a large brown USPS Priority Mail mailing envelope.

SUBJECT PARCEL 1 is addressed to “Gerard Bun, 2168 S. Atlantic

Blvd., PMB# 351, Monterey Park, CA 91754-6839”.          The return

address listed on SUBJECT PARCEL 1 is “Jonathan Sanchez, 222

Loch Low Dr., Sanford, FL”.      SUBJECT PARCEL 1 was postmarked on

July 23, 2020 in the 32746 zip code.




                                        i
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 15 of 23 Page ID #:15



                             ATTACHMENT A-2
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 2 is a United States Postal Service Priority

Mail parcel bearing tracking number 9505514839010202182557,

which is a USPS Priority Mail medium flat rate box.          SUBJECT

PARCEL 2 is addressed to “Gerard Bun, 2168 S. Atlantic Blvd.,

PMB# 351, Monterey Park, CA 91754”.         The return address listed

on SUBJECT PARCEL 2 is “Tyrese Trice, 16 Gladhill Cove, Jackson,

TN 38305”.    SUBJECT PARCEL 2 was postmarked on July 20, 2020 in

the 38301 zip code.




                                       ii
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 16 of 23 Page ID #:16



                             ATTACHMENT A-3
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 3 is a United States Postal Service Priority

Mail parcel bearing tracking number 9505510696920202448296,

which is a white USPS Priority Mail shipping envelope.           SUBJECT

PARCEL 3 is addressed to “Gerard Bun, 2168 S. Atlantic Blvd.,

PMB# 351, Monterey Park, CA 91754”.          The return address listed

on SUBJECT PARCEL 3 is “Sharon Wint, 206 S. Lawrence St.,

Charlestown, WV 25414”.      SUBJECT PARCEL 3 was postmarked on July

20, 2020 in the 25414 zip code.




                                       iii
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 17 of 23 Page ID #:17



                             ATTACHMENT A-4
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 4 is a United States Postal Service Priority

Mail parcel bearing tracking number 9505511434930203615435,

which is a USPS Priority Mail large flat rate box.          SUBJECT

PARCEL 4 is addressed to “Gerard Bun, 2168 S. Atlantic Blvd.,

PMB# 351, Monterey Park, CA 91754”.         The return address listed

on SUBJECT PARCEL 4 is “Michael Andrews, 6231 Tudor Ln., Loves

Park, IL 61111”.     SUBJECT PARCEL 4 was postmarked on July 21,

2020 in the 61111 zip code.




                                       iv
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 18 of 23 Page ID #:18



                               ATTACHMENT B
ITEMS TO BE SEIZED

      The following are the items to be seized from the SUBJECT

PARCELS, which constitute the fruits, instrumentalities, and

evidence of violations of Title 21, United States Code, Sections

841(a)(1) (Distribution and Possession with Intent to Distribute

a Controlled Substance) and 843(b) (Unlawful Use of a

Communication Facility (including the mails) to Facilitate the

Distribution of a Controlled Substance):

      a.   Any controlled substances, including marijuana;

      b.   Currency, money orders, bank checks, or similar

monetary instruments in aggregate quantities over $1,000; and

      c.   Any associated packaging.




                                        v
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 19 of 23 Page ID #:19




                      EXHIBIT 1
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 20 of 23 Page ID #:20
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 21 of 23 Page ID #:21
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 22 of 23 Page ID #:22
Case 8:20-mj-00500-DUTY Document 1 Filed 08/07/20 Page 23 of 23 Page ID #:23
